DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10-11 15, 17-18, 22, 24-27, 34-36 and 43-46 are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (20160157862).

As to claim 1, Hernandez discloses: A method of treating a regurgitant tricuspid valve (device and method can be used to treat this valve, paragraph 0070-0071), the method comprising: delivering a first clip device (202) and a second clip device (204) to a tricuspid valve (see paragraphs 0065 and 0071); positioning the first clip device at a first placement position located along a first line of coaptation (line made by 210/212, see figure 11 and paragraph 0065); deploying the first clip device to grasp the leaflet and the second leaflet, the first clip device thereby limiting movement of the leaflet and second leaflet relative one another (see figure 11, paragraph 0070 and paragraph 0065), positioning the second clip device at a second placement position (see figure 11) along one of either the first line of coaptation or a second line of coaptation (see figure 11, placed along a second line or coaptation made by 212/214), wherein the second line of coaptation is defined by the second leaflet and the third leaflet (see figure 11, made by second and third leaflets 212/214, able to grab leaflets of tricuspid valve); and deploying the second clip device to grasp the leaflets at the second placement position to thereby limit movement thereof (see figure 11, paragraph 0070 and 0065).
Hernandez does not specifically disclose: a first line of coaptation defined by a septal leaflet and a second leaflet of the tricuspid valve or deploying the first clip to grasp the septal leaflet and the second leaflet thereby limiting the septal leaflet and the second leaflet relative to one another. Examiner notes as disclosed above, figure 11 shows putting clips on all leaflets of a valve. Furthermore, paragraph 0070 discloses treating a tricuspid valve with the disclosed method and clips. 
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have deployed the first clip to grasp the septal leaflet and the second leaflet thereby limiting the septal leaflet and the second leaflet relative to one another, where the first line of coaptation was defined by a septal leaflet and a second leaflet since there are only a finite number of predictable solutions/places to place the first clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve, paragraph 0070-0071). Thus, deploying the first clip to grasp the septal leaflet and the second leaflet thereby limiting the septal leaflet and the second leaflet relative to one another, where the first line of coaptation was defined by a septal leaflet and a second leaflet would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 3, Hernandez discloses the invention of claim 1, Hernandez fails to directly disclose: wherein the second leaflet is an anterior leaflet of the tricuspid valve. 
Examiner notes as disclosed above, figure 11 shows putting clips on all leaflets of a valve. Furthermore, paragraph 0070 discloses treating a tricuspid valve with the disclosed method and clips. 
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have placed the first/second clip on the tricuspid valve such that the second leaflet was an anterior leaflet of the tricuspid valve since there are only a finite number of predictable solutions/places to place the second clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve (paragraph 0070-0071). Thus, positioning the clip on the tricuspid valve such that the second leaflet is an anterior leaflet would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 4, Hernandez discloses the invention of claim 1, Hernandez fails to directly disclose: wherein the second leaflet is a posterior leaflet of the tricuspid valve. 
Examiner notes as disclosed above, figure 11 shows putting clips on all leaflets of a valve. Furthermore, paragraph 0070 discloses treating a tricuspid valve with the disclosed method and clips. 
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have placed the first/second clip on the tricuspid valve such that the second leaflet was a posterior leaflet of the tricuspid valve since there are only a finite number of predictable solutions/places to place the second clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve (paragraph 0070-0071). Thus, positioning the clip on the tricuspid valve such that the second leaflet is a posterior leaflet would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 5, Hernandez discloses the invention of claim 1, Hernandez fails to directly discloses: wherein a right-heart cardiac output is improved by at least about 15%.  Examiner notes Hernandez discloses cardiac improvement as a result of the clips being applied (see paragraphs 0065 and 0071), but the percentage of improvement is not disclosed. Having 15% cardiac improved output is seen as a result effective variable since having output too small would result in continued cardiac strain, and having an output too large would result in straining other areas of the circulatory system to account for the drastically increased output.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip arrangement on the valve  to result in a right-heart cardiac output being improved by at least about 15% for the purpose of insuring the clips were in an ideal position to best improve the valve regurgitating issue without straining the rest of the patents system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05).  In re Antonie 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

As to claim 6, Hernandez discloses the invention of claim 5, Hernandez fails to directly discloses: wherein a right-heart cardiac output is improved by at least about 40%.  Examiner notes Hernandez discloses cardiac improvement as a result of the clips being applied (see paragraphs 0065 and 0071), but the percentage of improvement is not disclosed. Having 40% cardiac improved output is seen as a result effective variable since having output too small would result in continued cardiac strain, and having a output too large would result in straining other areas of the circulatory system to account for the drastically increased output.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip arrangement on the valve  to result in a right-heart cardiac output being improved by at least about 40% for the purpose of insuring the clips were in an ideal position to best improve the valve regurgitating issue without straining the rest of the patents system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05).  In re Antonie 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

As to claim 15, Hernandez discloses the invention of claim 1, Hernandez fails to directly disclose: wherein the second leaflet comprises an anterior leaflet of the tricuspid valve. Examiner notes as disclosed above, figure 11 shows putting clips on all leaflets of a valve. Furthermore, paragraph 0070 discloses treating a tricuspid valve with the disclosed method and clips. 
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have placed the first/second clip on the tricuspid valve such that the second leaflet comprises an anterior leaflet of the tricuspid valve since there are only a finite number of predictable solutions/places to place the second clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve (paragraph 0070-0071). Thus, positioning the clip on the tricuspid valve such that the second leaflet comprises an anterior leaflet would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 10, Hernandez discloses the invention of claim 1, Hernandez further discloses: wherein the second placement position is located at a medial location of the second line of coaptation (See paragraph 0065, explaining the clips can be placed in the middle of the commissure lines). 

As to claim 11, Hernandez discloses the invention of claim 1, Hernandez further discloses: wherein the second placement position is located at a commissural location of the second line of coaptation (see explanation below and paragraph 0065). Examiner notes Hernandez discloses the clips can be placed anywhere along the commissures, and as shown in figure 11, the second clip (or any clip being called the second clip) can be placed on a commissure line on the valve leaflets.

As to claim 17, Hernandez discloses the invention of claim 15, Hernandez further discloses: wherein the second placement position is located at a medial location of the second line of coaptation (See paragraph 0065, explaining the clips can be placed in the middle of the commissure lines).

As to claim 18, Hernandez discloses the invention of claim 15, Hernandez further discloses: wherein the second placement position is located at a commissural location of the second line of coaptation (see explanation below and paragraph 0065). Examiner notes Hernandez discloses the clips can be placed anywhere along the commissures, and as shown in figure 11, the second clip (or any clip being called the second clip) can be placed on a commissure line on the valve leaflets.

As to claim 22, Hernandez discloses the invention of claim 1, Hernandez fails to directly disclose: wherein the second leaflet comprises a posterior leaflet of the tricuspid valve. Examiner notes as disclosed above, figure 11 shows putting clips on all leaflets of a valve. Furthermore, paragraph 0070 discloses treating a tricuspid valve with the disclosed method and clips. 
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have placed the first/second clip on the tricuspid valve such that the second leaflet comprises a posterior leaflet of the tricuspid valve since there are only a finite number of predictable solutions/places to place the second clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve (paragraph 0070-0071). Thus, positioning the clip on the tricuspid valve such that the second leaflet comprises a posterior leaflet would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 24, Hernandez discloses the invention of claim 22, Hernandez further discloses: wherein the second placement position is located at a medial location of the second line of coaptation (See paragraph 0065, explaining the clips can be placed in the middle of the commissure lines).

As to claim 25, Hernandez discloses the invention of claim 1, Hernandez further discloses: wherein the first placement position is located at a commissural location of the first line of coaptation (see figure 11, paragraph 0065 and paragraph 0070), and the second placement position is located at a medial location of the first line of coaptation (see paragraph 0065 where its explained clips can be placed at the center of the commissures as desired).

As to claim 26, Hernandez discloses the invention of claim 25, Hernandez fails to directly disclose: wherein the second leaflet is an anterior leaflet of the tricuspid valve. 
Examiner notes as disclosed above, figure 11 shows putting clips on all leaflets of a valve. Furthermore, paragraph 0070 discloses treating a tricuspid valve with the disclosed method and clips. 
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have placed the first/second clip on the tricuspid valve such that the second leaflet was an anterior leaflet of the tricuspid valve since there are only a finite number of predictable solutions/places to place the second clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve (paragraph 0070-0071). Thus, positioning the clip on the tricuspid valve such that the second leaflet is an anterior leaflet would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 27, Hernandez discloses the invention of claim 25, Hernandez fails to directly disclose: wherein the second leaflet is a posterior leaflet of the tricuspid valve. 
Examiner notes as disclosed above, figure 11 shows putting clips on all leaflets of a valve. Furthermore, paragraph 0070 discloses treating a tricuspid valve with the disclosed method and clips. 
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have placed the first/second clip on the tricuspid valve such that the second leaflet was a posterior leaflet of the tricuspid valve since there are only a finite number of predictable solutions/places to place the second clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve (paragraph 0070-0071). Thus, positioning the clip on the tricuspid valve such that the second leaflet is a posterior leaflet would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 34, Hernandez discloses the invention of claim 1, Hernandez further discloses: wherein the first placement position is located at a medial location of the first line of coaptation (see paragraph 0065 where its explained that the clips can be placed in a middle location of the commissure lines), the second line of coaptation is defined by the second leaflet and the third leaflet (see explanation above), and the second placement position is located at a medial location of the second line of coaptation (see paragraph 0065 where its explained that the clips can be placed in a middle location of the commissure lines).

As to claim 35, Hernandez discloses the invention of claim 34, Hernandez fails to directly disclose: wherein the second leaflet is an anterior leaflet of the tricuspid valve. 
Examiner notes as disclosed above, figure 11 shows putting clips on all leaflets of a valve. Furthermore, paragraph 0070 discloses treating a tricuspid valve with the disclosed method and clips. 
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have placed the first/second clip on the tricuspid valve such that the second leaflet was an anterior leaflet of the tricuspid valve since there are only a finite number of predictable solutions/places to place the second clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve (paragraph 0070-0071). Thus, positioning the clip on the tricuspid valve such that the second leaflet is an anterior leaflet would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 36, Hernandez discloses the invention of claim 34, Hernandez fails to directly disclose: wherein the second leaflet is a posterior leaflet of the tricuspid valve. 
Examiner notes as disclosed above, figure 11 shows putting clips on all leaflets of a valve. Furthermore, paragraph 0070 discloses treating a tricuspid valve with the disclosed method and clips. 
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have placed the first/second clip on the tricuspid valve such that the second leaflet was a posterior leaflet of the tricuspid valve since there are only a finite number of predictable solutions/places to place the second clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve (paragraph 0070-0071). Thus, positioning the clip on the tricuspid valve such that the second leaflet is a posterior leaflet would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 43, Hernandez discloses the invention of claim 1, Hernandez fails to directly discloses: wherein a right-heart cardiac output is improved by at least about 25%.  Examiner notes Hernandez discloses cardiac improvement as a result of the clips being applied (see paragraphs 0065 and 0071), but the percentage of improvement is not disclosed. Having 25% cardiac improved output is seen as a result effective variable since having output too small would result in continued cardiac strain, and having a output too large would result in straining other areas of the circulatory system to account for the drastically increased output.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip arrangement on the valve  to result in a right-heart cardiac output being improved by at least about 25% for the purpose of insuring the clips were in an ideal position to best improve the valve regurgitating issue without straining the rest of the patents system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05).  In re Antonie 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

As to claim 44, Hernandez discloses the invention of claim 1, Hernandez fails to directly discloses: wherein a right-heart cardiac output is improved by at least about 33%.  Examiner notes Hernandez discloses cardiac improvement as a result of the clips being applied (see paragraphs 0065 and 0071), but the percentage of improvement is not disclosed. Having 33% cardiac improved output is seen as a result effective variable since having output too small would result in continued cardiac strain, and having a output too large would result in straining other areas of the circulatory system to account for the drastically increased output.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip arrangement on the valve  to result in a right-heart cardiac output being improved by at least about 33% for the purpose of insuring the clips were in an ideal position to best improve the valve regurgitating issue without straining the rest of the patents system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05).  In re Antonie 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

As to claim 45, Hernandez discloses the invention of claim 1, Hernandez fails to directly discloses: wherein a right-heart cardiac output is improved by at least about 52%.  Examiner notes Hernandez discloses cardiac improvement as a result of the clips being applied (see paragraphs 0065 and 0071), but the percentage of improvement is not disclosed. Having 52% cardiac improved output is seen as a result effective variable since having output too small would result in continued cardiac strain, and having a output too large would result in straining other areas of the circulatory system to account for the drastically increased output.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip arrangement on the valve  to result in a right-heart cardiac output being improved by at least about 52% for the purpose of insuring the clips were in an ideal position to best improve the valve regurgitating issue without straining the rest of the patents system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05).  In re Antonie 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

As to claim 46, Hernandez discloses the invention of claim 1, Hernandez fails to directly discloses: wherein a right-heart cardiac output is improved by at least about 69%.  Examiner notes Hernandez discloses cardiac improvement as a result of the clips being applied (see paragraphs 0065 and 0071), but the percentage of improvement is not disclosed. Having 69% cardiac improved output is seen as a result effective variable since having output too small would result in continued cardiac strain, and having a output too large would result in straining other areas of the circulatory system to account for the drastically increased output.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip arrangement on the valve  to result in a right-heart cardiac output being improved by at least about 69% for the purpose of insuring the clips were in an ideal position to best improve the valve regurgitating issue without straining the rest of the patents system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05).  In re Antonie 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

Claims 1, 28-33 and 37-46 are rejected under 35 U.S.C. 103 as being unpatentable over an alternate interpretation of Hernandez (20160157862).

As to claim 1, Hernandez discloses: A method of treating a regurgitant tricuspid valve (device and method can be used to treat this valve, paragraph 0070-0071), the method comprising: delivering a first clip device (202) and a second clip device (204) to a tricuspid valve (see paragraphs 0065 and 0071); positioning the first clip device at a first placement position located along a first line of coaptation (line made by 210/212, see figure 11 and paragraph 0065); deploying the first clip device to grasp the leaflet and the second leaflet, the first clip device thereby limiting movement of the leaflet and second leaflet relative one another (see figure 11, paragraph 0070 and paragraph 0065), positioning the second clip device at a second placement position (see figure 11) along one of either the first line of coaptation or a second line of coaptation (see figure 11, placed along a second line or coaptation made by 212/214) and deploying the second clip device to grasp the leaflets at the second placement position to thereby limit movement thereof (see figure 11, paragraph 0070 and 0065).
Hernandez does not specifically disclose: a first line of coaptation defined by a septal leaflet and a second leaflet of the tricuspid valve or deploying the first clip to grasp the septal leaflet and the second leaflet thereby limiting the septal leaflet and the second leaflet relative to one another. Examiner notes as disclosed above, figure 11 shows putting clips on all leaflets of a valve. Furthermore, paragraph 0070 discloses treating a tricuspid valve with the disclosed method and clips. 
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have deploying the first clip to grasp the septal leaflet and the second leaflet thereby limiting the septal leaflet and the second leaflet relative to one another, where the first line of coaptation was defined by a septal leaflet and a second leaflet since there are only a finite number of predictable solutions/places to place the first clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve, paragraph 0070-0071). Thus, deploying the first clip to grasp the septal leaflet and the second leaflet thereby limiting the septal leaflet and the second leaflet relative to one another, where the first line of coaptation was defined by a septal leaflet and a second leaflet would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.
Hernandez further fails to directly disclose: wherein the second line of coaptation is defined by (i) the septal leaflet and a third leaflet of the tricuspid valve. Examiner notes as disclosed above, figure 11 shows putting clips on all leaflets of a valve. Furthermore, paragraph 0070 discloses treating a tricuspid valve with the disclosed method and clips.
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have placed the second clip on the tricuspid valve along a second line of coaptation such that the line of coaptation was defined by the septal leaflet and the third leaflet since there are only a finite number of predictable solutions/places to place the second clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient including the middle of the commissure line (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve, see paragraph 0070-0071). Thus, positioning the second clip on the tricuspid valve along a second line of coaptation such that the line of coaptation was defined by the septal leaflet and the third leaflet would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 28, Hernandez discloses the invention of claim 1, Hernandez further discloses: wherein the first placement position is located at a commissural location of the first line of coaptation (see figure 11, paragraph 0065 and paragraph 0070), the second line of coaptation is defined by the septal leaflet and the third leaflet (see explanation above) and the second placement position is located at a medial location of the second line of coaptation (See explanation below).  Examiner notes as disclosed above, figure 11 shows putting clips on all leaflets of a valve. Furthermore, paragraph 0070 discloses treating a tricuspid valve with the disclosed method and clips. Finally paragraph 0065, explaining the clips can be placed in the middle of the commissure lines. 

As to claim 29, Hernandez discloses the invention of claim 28, Hernandez fails to directly disclose: wherein the second leaflet is an anterior leaflet of the tricuspid valve. 
Examiner notes as disclosed above, figure 11 shows putting clips on all leaflets of a valve. Furthermore, paragraph 0070 discloses treating a tricuspid valve with the disclosed method and clips. 
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have placed the first/second clip on the tricuspid valve such that the second leaflet was an anterior leaflet of the tricuspid valve since there are only a finite number of predictable solutions/places to place the second clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve (paragraph 0070-0071). Thus, positioning the clip on the tricuspid valve such that the second leaflet is an anterior leaflet would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 30, Hernandez discloses the invention of claim 28, Hernandez fails to directly disclose: wherein the second leaflet is a posterior leaflet of the tricuspid valve. 
Examiner notes as disclosed above, figure 11 shows putting clips on all leaflets of a valve. Furthermore, paragraph 0070 discloses treating a tricuspid valve with the disclosed method and clips. 
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have placed the first/second clip on the tricuspid valve such that the second leaflet was a posterior leaflet of the tricuspid valve since there are only a finite number of predictable solutions/places to place the second clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve (paragraph 0070-0071). Thus, positioning the clip on the tricuspid valve such that the second leaflet is a posterior leaflet would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 31, Hernandez discloses the invention of claim 1, Hernandez further discloses: wherein the first placement position is located at a medial location of the first line of coaptation (see paragraphs 0065 explaining that clips can be placed in the middle of a commissure line and paragraph 0070), the second line of coaptation is defined by theApplication No. 16/673,027Attorney Docket No. 003168.2514 septal leaflet and the third leaflet (see explanation above), and the second placement position is located at a commissural location of the second line of coaptation (see paragraphs 0065 and 0070 and figure 11). Examiner notes Hernandez discloses placing clips along the commissure line as seen in the cited figures and paragraphs above. 

As to claim 32, Hernandez discloses the invention of claim 31, Hernandez fails to directly disclose: wherein the second leaflet is an anterior leaflet of the tricuspid valve. 
Examiner notes as disclosed above, figure 11 shows putting clips on all leaflets of a valve. Furthermore, paragraph 0070 discloses treating a tricuspid valve with the disclosed method and clips. 
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have placed the first/second clip on the tricuspid valve such that the second leaflet was an anterior leaflet of the tricuspid valve since there are only a finite number of predictable solutions/places to place the second clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve (paragraph 0070-0071). Thus, positioning the clip on the tricuspid valve such that the second leaflet is an anterior leaflet would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 33, Hernandez discloses the invention of claim 31, Hernandez fails to directly disclose: wherein the second leaflet is a posterior leaflet of the tricuspid valve. 
Examiner notes as disclosed above, figure 11 shows putting clips on all leaflets of a valve. Furthermore, paragraph 0070 discloses treating a tricuspid valve with the disclosed method and clips. 
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have placed the first/second clip on the tricuspid valve such that the second leaflet was a posterior leaflet of the tricuspid valve since there are only a finite number of predictable solutions/places to place the second clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve (paragraph 0070-0071). Thus, positioning the clip on the tricuspid valve such that the second leaflet is a posterior leaflet would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 37, Hernandez discloses the invention of claim 1, Hernandez further discloses: wherein the first placement position is located at a medial location of the first line of coaptation (see paragraph 0065 where its explained that the clips can be placed in a middle location of the commissure lines), the second line of coaptation is defined by the septal leaflet and the third leaflet (see explanation above), and the second placement position is located at a medial location of the second line of coaptation (see paragraph 0065 where its explained that the clips can be placed in a middle location of the commissure lines).

As to claim 38, Hernandez discloses the invention of claim 37, Hernandez fails to directly disclose: wherein the second leaflet is an anterior leaflet of the tricuspid valve. 
Examiner notes as disclosed above, figure 11 shows putting clips on all leaflets of a valve. Furthermore, paragraph 0070 discloses treating a tricuspid valve with the disclosed method and clips. 
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have placed the first/second clip on the tricuspid valve such that the second leaflet was an anterior leaflet of the tricuspid valve since there are only a finite number of predictable solutions/places to place the second clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve (paragraph 0070-0071). Thus, positioning the clip on the tricuspid valve such that the second leaflet is an anterior leaflet would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 39, Hernandez discloses the invention of claim 37, Hernandez fails to directly disclose: wherein the second leaflet is a posterior leaflet of the tricuspid valve. 
Examiner notes as disclosed above, figure 11 shows putting clips on all leaflets of a valve. Furthermore, paragraph 0070 discloses treating a tricuspid valve with the disclosed method and clips. 
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have placed the first/second clip on the tricuspid valve such that the second leaflet was a posterior leaflet of the tricuspid valve since there are only a finite number of predictable solutions/places to place the second clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve (paragraph 0070-0071). Thus, positioning the clip on the tricuspid valve such that the second leaflet is a posterior leaflet would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 40, Hernandez discloses the invention of claim 1, Hernandez further discloses: wherein the first placement position is located at a medial location of the first line of coaptation (see paragraph 0065 where its explained that the clips can be placed in a middle location of the commissure lines), the second line of coaptation is defined by the septal leaflet and the third leaflet (see explanation above), and the second placement position is located at a medial location of the second line of coaptation (see paragraph 0065 where its explained that the clips can be placed in a middle location of the commissure lines).

As to claim 41, Hernandez discloses the invention of claim 40, Hernandez fails to directly disclose: wherein the second leaflet is an anterior leaflet of the tricuspid valve. 
Examiner notes as disclosed above, figure 11 shows putting clips on all leaflets of a valve. Furthermore, paragraph 0070 discloses treating a tricuspid valve with the disclosed method and clips. 
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have placed the first/second clip on the tricuspid valve such that the second leaflet was an anterior leaflet of the tricuspid valve since there are only a finite number of predictable solutions/places to place the second clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve (paragraph 0070-0071). Thus, positioning the clip on the tricuspid valve such that the second leaflet is an anterior leaflet would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 42, Hernandez discloses the invention of claim 40, Hernandez fails to directly disclose: wherein the second leaflet is a posterior leaflet of the tricuspid valve. 
Examiner notes as disclosed above, figure 11 shows putting clips on all leaflets of a valve. Furthermore, paragraph 0070 discloses treating a tricuspid valve with the disclosed method and clips. 
It would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have placed the first/second clip on the tricuspid valve such that the second leaflet was a posterior leaflet of the tricuspid valve since there are only a finite number of predictable solutions/places to place the second clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve (paragraph 0070-0071). Thus, positioning the clip on the tricuspid valve such that the second leaflet is a posterior leaflet would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143.

As to claim 43, Hernandez discloses the invention of claim 1, Hernandez fails to directly discloses: wherein a right-heart cardiac output is improved by at least about 25%.  Examiner notes Hernandez discloses cardiac improvement as a result of the clips being applied (see paragraphs 0065 and 0071), but the percentage of improvement is not disclosed. Having 25% cardiac improved output is seen as a result effective variable since having output too small would result in continued cardiac strain, and having a output too large would result in straining other areas of the circulatory system to account for the drastically increased output.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip arrangement on the valve  to result in a right-heart cardiac output being improved by at least about 25% for the purpose of insuring the clips were in an ideal position to best improve the valve regurgitating issue without straining the rest of the patents system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05).  In re Antonie 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

As to claim 44, Hernandez discloses the invention of claim 1, Hernandez fails to directly discloses: wherein a right-heart cardiac output is improved by at least about 33%.  Examiner notes Hernandez discloses cardiac improvement as a result of the clips being applied (see paragraphs 0065 and 0071), but the percentage of improvement is not disclosed. Having 33% cardiac improved output is seen as a result effective variable since having output too small would result in continued cardiac strain, and having a output too large would result in straining other areas of the circulatory system to account for the drastically increased output.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip arrangement on the valve  to result in a right-heart cardiac output being improved by at least about 33% for the purpose of insuring the clips were in an ideal position to best improve the valve regurgitating issue without straining the rest of the patents system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05).  In re Antonie 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

As to claim 45, Hernandez discloses the invention of claim 1, Hernandez fails to directly discloses: wherein a right-heart cardiac output is improved by at least about 52%.  Examiner notes Hernandez discloses cardiac improvement as a result of the clips being applied (see paragraphs 0065 and 0071), but the percentage of improvement is not disclosed. Having 52% cardiac improved output is seen as a result effective variable since having output too small would result in continued cardiac strain, and having a output too large would result in straining other areas of the circulatory system to account for the drastically increased output.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip arrangement on the valve  to result in a right-heart cardiac output being improved by at least about 52% for the purpose of insuring the clips were in an ideal position to best improve the valve regurgitating issue without straining the rest of the patents system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05).  In re Antonie 559 F.2d 618, 195 USPQ 6 (CCPA 1977).

As to claim 46, Hernandez discloses the invention of claim 1, Hernandez fails to directly discloses: wherein a right-heart cardiac output is improved by at least about 69%.  Examiner notes Hernandez discloses cardiac improvement as a result of the clips being applied (see paragraphs 0065 and 0071), but the percentage of improvement is not disclosed. Having 69% cardiac improved output is seen as a result effective variable since having output too small would result in continued cardiac strain, and having a output too large would result in straining other areas of the circulatory system to account for the drastically increased output.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the clip arrangement on the valve  to result in a right-heart cardiac output being improved by at least about 69% for the purpose of insuring the clips were in an ideal position to best improve the valve regurgitating issue without straining the rest of the patents system, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (MPEP 2144.05).  In re Antonie 559 F.2d 618, 195 USPQ 6 (CCPA 1977).


Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. 
As to applicants’ arguments regarding that the disclosure of Hernandez arguably discloses an infinite variety of clip positions and combinations, examiner disagrees. Hernandez shows a valve with three leaflets (see figure 11) that is not a tricuspid valve. This valve is treated with clips on each of its commissure lines (see figure 11).  Hernandez teaches that this method of clipping a valve on the commissure lines can be applied to any valve in the body including the tricuspid valve. The argument that there is an infinite number of possible is not persuasive because the prior art clearly shows putting a single clip on each line of coaptation. The tricuspid valve has 3 lines of coaptation, thus the number of combinations for a clip to be placed is 1-3 as required by claim 1. Examiner notes that claim 1 is not claiming putting a clip on a specific position on these lines of coaptation, it is broadly claiming putting clips on these lines. Its further noted in regards to the dependent claims where a general position is claimed, each leaflet has a finite area to put a clip on. Each clip has a finite size. As stated in the rejection, Hernandez teaches placing a clip anywhere on these commissure lines is known. Although a large number of possibilities exist as to putting the clips in an exact position, “the mere existence of a large number of options does not in and of itself lead to a conclusion of nonobviousness” See MPEP 2143. There is only a finite area to put these clips given the leaflet and clip dimensions. Therefore, the rejection is seen to be proper. 
As to applicants’ arguments regarding that the dependent claims recite particular positions and combinations that have found to provide “statistically significant” and unexpected results, examiner notes the positions shown in the attached table of applicant’s arguments are not directly claimed. These cardiac outputs are the result of specific clip placements, yet only the cardiac outputs are claimed. The specific clip placements which applicant alleges are “statistically significant” and unexpected results are not in the current claims. Furthermore, the figures and tables disclosed only give relate positions of commissural or medial but does not provide a tolerance for any of these positions. The tables and figures also fail to disclose all the possible combinations of these clip arrangements which would show how these particular clip arrangements are statistically significant” and unexpected results when compared to all clip arrangements. Due to these missing clip arrangements, the data is considered incomplete. Therefore, a determination on if the data is statistically significant” and unexpected results could not be made. Examiner also notes that applicant has not pointed out why the prior art cannot function in the same manner as the claimed invention as required by MPEP 716.02. As stated in the rejection, Hernandez teaches using a clip applying technique on any valve. As such, it would have been obvious to try to one of ordinary skill in the art at the time the invention was made to have deployed the first clip to grasp the septal leaflet and the second leaflet thereby limiting the septal leaflet and the second leaflet relative to one another, where the first line of coaptation was defined by a septal leaflet and a second leaflet since there are only a finite number of predictable solutions/places to place the first clip. Hernandez discloses that the clips can be placed anywhere on a valve of a patient (paragraph 0065 and that the clips and methods used can be applied to the tricuspid valve, paragraph 0070-0071). Thus, deploying the first clip to grasp the septal leaflet and the second leaflet thereby limiting the septal leaflet and the second leaflet relative to one another, where the first line of coaptation was defined by a septal leaflet and a second leaflet would have been obvious because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp”. If this leads to the anticipated success, it is likely that product was not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397. See MPEP 2143. The result is a method that puts clips on two different commissure lines of a tricuspid valve. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771